Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an apparatus classified in a41b9/02
II. Claims 14-20, drawn to method, classified in a41b17/00
The inventions are independent or distinct, each from the other because:
Inventions I and 11 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the garment can be used for a materially different process, such as leaving the cloth in an exposed position for covering the anatomy of a wearer. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claims recited divergent subject matter, classified in different areas (as indicated above) and requires a burdensome search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Hrina on 9/19/202 a provisional election was made without traverse to prosecute the invention of 1 claim claims 1-13, Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 arewithdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed shapes (square, semi circle), the flap is replaceable, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 6 and 7, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim cannot be established, as it is unclear what tolerance is acceptable with the phrase “generally”. Appropriate clarification is required. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zerkle (US 3,774,241). The device of Zerkle discloses, 
	With respect to claim 1,
An underwear garment for protecting a clothing article from becoming stained, the underwear garment comprising:

a fabric attachment (15)  sewn (21) along one edge to a waistband of (17) said underwear garment (10)

said fabric attachment is a protective flap (15) including a first stored orientation and a second deployed orientation;
The flap (15) meets the structural limitations as recited by applicant and would be expected to be capable of performing in the manner claimed, the flap is attached at an upper end, and therefore capable of being in a first stored orientation includes a first position inside said underwear garment between a male reproductive organ and an inner side of said underwear garment;

said second deployed orientation ( as show in figure 1 )includes a second position outside said underwear garment between the male reproductive organ and an outer side of a clothing article; and

said protective flap movable from said stored orientation to said deployed orientation to protect said outer side of said clothing article from stains during and after urination of a user. The protective flap is capable of protecting the article from stains and therefore meets the functional recitations, as presently recited. See MPEP 2114. 

With respect toc claim 2, as best understood, wherein said protective flap is replaceable. The stitching is capable of being removed, and replaced with a new flap, and therefore meets the claim language as currently recited. See MPEP 2114.

With respect to claim 3, wherein said protective flap comprises one or more materials selected from a group consisting of a cotton, a hemp, a bamboo, a silk, a rayon, an acetate, a nylon, an acrylic, a polyester, and a polyurethane (Column 2, ines 45-49).

With respect to claim 4, wherein said protective flap comprises a shape selected from a group consisting of a rectangle, a square, and a semi-circle (Figure 1). 

With respect to claim 5 wherein said one edge is sewn to an inner lining of said waistband (Figure 4, at 21). 

With respect to claim 6, wherein said protective flap comprises a width and a length, and further wherein said width is generally equal to said length (Figure 1). 


With respect to claim 8, An underwear garment for protecting a clothing article from becoming stained, the underwear garment comprising:

a fabric attachment (15) sewn (21) along one edge to a waistband (17) of said underwear garment (10)

said one edge is sewn to an inner lining (17) of said waistband (Figure 4);

said fabric attachment is a protective flap (17)  including a first stored orientation and a second deployed orientation;

said first stored orientation includes a first position inside said underwear garment between a male reproductive organ and an inner side of said underwear garment;

said second deployed orientation includes a second position outside said underwear garment between the male reproductive organ and an outer side of a clothing article;

said protective flap rotatable from said stored orientation to said deployed orientation to protect said outer side of said clothing article from stains during and after urination of a user; 
the flap (15) of the prior art is capable of meeting the claimed function and therefore meets the claim as recited.  The flap (15) is joined to an inner lining of the waistband (17) and is capable of being stored (tucked into the undergarment) and positioned in the stored position and the in used position as required, see MPEP 2114. 

said protective flap absorbs (Column 2, lines 45-49 is capable of absorbing) urine droplets and urinal backsplash in said deployed orientation during and after urination of the user.

With respect to claim 9, wherein said protective flap is replaceable. The stitching is capable of being removed, and replaced with a new flap, and therefore meets the claim language as currently recited. See MPEP 2114.

With respect to claim 10, wherein said protective flap comprises one or more materials selected from a group consisting of a cotton, a hemp, a bamboo, a silk, a rayon, an acetate, a nylon, an acrylic, a polyester, and a polyurethane (Column 2, ines 45-49).




With respect to claim 11, wherein said protective flap comprises a shape selected from a group consisting of a rectangle, a square, and a semi-circle (Figure 1).

With respect to claim 12, as best understood, wherein said protective flap (15)  includes a width and a length, and further wherein said width is generally equal to said length (figure 1). 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerkle (US 3,774,241). The device of Zerkle substantially discloses the claimed invention but is silent with respect to the dimensions claimed. 

With respect to claims 7 and 13, as best understood. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zerkles, teaching of a flap to include the measurement being at least four generally 4 to about 10 inches,  since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Further, the device of Zerkle states that the flap can be any measurement desired by the end user (column 2, lines 60-65). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732